ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                     Pyle v. City of Granite City, 2012 IL App (5th) 110472




Appellate Court            JAMES W. PYLE, Plaintiff-Appellee, v. THE CITY OF GRANITE
Caption                    CITY, RON SELPH, JUDY WHITAKER, LYNETTE KOZER, KIM
                           MAC TAGGART, GAIL VALLE, and EDWARD HAGNAUER,
                           Defendants-Appellants.



District & No.             Fifth District
                           Docket No. 5-11-0472


Filed                      October 16, 2012


Held                       Plaintiff firefighter was “catastrophically injured” pursuant to Krohe and
(Note: This syllabus       defendant city was required to pay his health insurance premiums until he
constitutes no part of     became Medicare eligible, but the city was not required to pay the
the opinion of the court   premiums for a policy to supplement his Medicare coverage after he
but has been prepared      became eligible for Medicare.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Madison County, No. 04-MR-231; the
Review                     Hon. Clarence W. Harrison II, Judge, presiding.



Judgment                   Affirmed in part and reversed in part; cause remanded.
Counsel on                   Jane Unsell and Erin M. Phillips, both of Unsell & Schattnik, of Wood
Appeal                       River, for appellants.

                             Thomas W. Duda, of Law Offices of Thomas W. Duda, of Arlington
                             Heights, for appellee.


Panel                        JUSTICE WEXSTTEN delivered the judgment of the court, with
                             opinion.
                             Presiding Justice Donovan and Justice Goldenhersh concurred in the
                             judgment and opinion.


                                                OPINION

¶1          The plaintiff, James W. Pyle, a former Granite City firefighter, filed suit in the circuit
        court of Madison County against the defendants, the City of Granite City, Ron Selph, Judy
        Whitaker, Lynette Kozer, Kim Mac Taggart, Gail Valle, and Edward Hagnauer (collectively
        the City). Pyle sought declaratory judgment and mandamus relief asserting that the City had
        improperly denied payment for health insurance premiums it owed pursuant to section 10(a)
        of the Public Safety Employee Benefits Act (the Act) (820 ILCS 320/10(a) (West 2000)).
        The circuit court granted Pyle’s motion for summary judgment, finding that Pyle was entitled
        to the payments during his lifetime.
¶2          The City appeals, arguing that the circuit court erred in determining that Pyle was
        catastrophically injured pursuant to the Act, that Pyle’s benefits were for his lifetime, and
        that the City’s obligation to pay health insurance premiums for Pyle continued even though
        Pyle received Medicare benefits. We affirm in part and reverse in part.

¶3                                                FACTS
¶4          Pyle was employed as a City firefighter from 1977 to 2000. While responding to
        emergencies between March 1998 and September 1999, he sustained injuries to his right
        shoulder and lower back while moving a water hose at two separate residential fires. He was
        treated for this condition with physical therapy and epidural injections and underwent surgery
        in November 1999 and March 2006. Pyle ultimately sought a line-of-duty disability pension,
        alleging that the effects of his injuries prevented him from returning to work as a firefighter.
        Effective November 3, 2000, and pursuant to section 4-110 of the Illinois Pension Code,1 the


                1
                 Line-of-duty disability pensions are paid to firefighters who, “as the result of sickness,
        accident or injury incurred in or resulting from the performance of an act of duty or from the
        cumulative effects of acts of duty, [are] found *** to be physically or mentally permanently disabled
        for service in the fire department.” 40 ILCS 5/4-110 (West 2000).

                                                    -2-
     City’s pension board awarded Pyle a disability pension for the injuries he sustained in the
     line of duty, and his City employment ceased.
¶5        On April 19, 2004, Pyle filed his complaint against the City. In his complaint, Pyle
     alleged that he sustained “a number of catastrophic injuries” to his right shoulder and lower
     back while responding to emergency calls between March 1998 and September 1999, that
     he had been awarded a line-of-duty disability pension due to the fact that he was found to be
     permanently disabled from performing the essential physical responsibilities of his
     firefighting position, and that he was therefore entitled to the City’s payment of health
     insurance premiums on his behalf pursuant to the Act (820 ILCS 320/10 (West 2000)). Pyle
     sought lifetime benefits, reimbursement for any past premium payments he had made,
     prejudgment interest, out-of-pocket litigation expenses, and attorney fees. On March 24,
     2011, Pyle moved for summary judgment, asserting that he had been wrongfully denied the
     benefits of the Act from the City.
¶6        The City countered Pyle’s assertions by arguing that a genuine issue of material fact
     existed as to whether Pyle had suffered a “catastrophic injury.” The City argued that the
     Illinois Supreme Court’s definition of “catastrophic injury,” as set forth in Krohe v. City of
     Bloomington, 204 Ill. 2d 392 (2003), should be revised for public policy reasons and to bring
     the definition of “catastrophic” in accord with common understanding and legislative intent.
     Alternatively, the City asserted that if required to make payment for Pyle’s health insurance
     premiums, its duty to make such payments encompassed only premium payment amounts
     due until Pyle attained age 65 and became Medicare eligible in 2008. The City argued that
     the Act did not entitle Pyle to receive a lifetime benefit of premiums paid.
¶7        After hearing arguments on April 8, 2011, the circuit court granted Pyle’s motion for
     summary judgment, finding him eligible for benefits pursuant to the Act. On August 26,
     2011, after hearing further arguments on the issue of damages, the circuit court ordered the
     City to reimburse Pyle for premium amounts due from the date of his disabling line-of-duty
     retirement until he became Medicare eligible. The circuit court further ordered the City, upon
     Pyle’s Medicare eligibility, to pay policy premiums to supplement Medicare until his death.
     The circuit court held that the amount that the City would be liable for would be capped at
     the amount paid for the supplemental policy and would “not go in excess of what the City
     pays for other beneficiaries.” The circuit court stated that its ruling was a preliminary one
     subject to the entry of a final order.
¶8        Because the City had not paid health insurance premiums on his behalf, Pyle paid
     premium payments until April 8, 2011, the date the circuit court entered summary judgment.
     The Union Relief and Welfare Fund paid 80% of Pyle’s health insurance premium for the
     first year of disability and thereafter paid 60% of his health insurance premium for each year
     after until he attained age 65 and became Medicare eligible in August 2008. At that point,
     the plaintiff accepted the primary Medicare coverage and acquired the supplemental policy
     to protect against deductibles, copayments, and medical fee limitations.
¶9        On October 3, 2011, the circuit court entered its final order granting Pyle’s motion for
     summary judgment and awarding Pyle $22,440.80 for past premiums paid. The circuit court
     found that on August 3, 2008, Pyle had accepted health insurance through the federal


                                              -3-
       Medicare program. The circuit court ordered the City to continue paying $350.66 as health
       insurance premiums for supplemental Medicare coverage on behalf of Pyle “without
       limitation.” The circuit court ordered the defendants “to continue making said premium
       payments for health insurance subject to periodic increases required by the insurance carrier;
       provided, however, the monthly insurance payment made on behalf of [p]laintiff James W.
       Pyle shall not exceed the monthly insurance payment being made on behalf of a current
       Firefighter Captain with identical seniority.” The court denied Pyle’s claim for prejudgment
       interest and attorney fees. The circuit court awarded Pyle court costs in the amount of $594.
¶ 10       On October 31, 2011, the City filed a timely notice of appeal.

¶ 11                                          ANALYSIS
¶ 12        Initially, we note that on appeal, Pyle filed a motion to strike certain portions of the
       City’s brief and appendix. We hereby deny Pyle’s motion to strike with respect to the City’s
       statement of facts and argument sections in its brief and find that the City’s appendix was
       subsequently amended to comply with supreme court rules. However, we grant Pyle’s motion
       to the extent that the materials in the City’s appendix, including the newspaper articles,
       senate transcript, and an Illinois Municipal League report, were submitted as evidence not
       presented to the circuit court. See People v. Reimolds, 92 Ill. 2d 101, 106-07 (1982) (“A
       court of review must determine the issues before it solely on the basis of the record made in
       the trial court.”). We limit our review to the record as it existed when the trial court granted
       Pyle’s motion for summary judgment.
¶ 13        Summary judgment is proper where the “pleadings, depositions, and admissions on file,
       together with the affidavits, if any, show that there is no genuine issue as to any material fact
       and that the moving party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-1005(c)
       (West 2000). In reviewing the circuit court’s summary judgment order, “we are presented
       with a question of law and the de novo standard of review applies.” A.B.A.T.E. of Illinois,
       Inc. v. Quinn, 2011 IL 110611, ¶ 22. “The de novo standard of review is also dictated by the
       fact that the issue before us involves the construction of a statute.” Id. ¶ 23.
¶ 14        The City argues that the circuit court erred in determining that Pyle was catastrophically
       injured pursuant to the Act, thereby entitling him to benefits.
¶ 15        Pursuant to section 367f of the Illinois Insurance Code, also known as the firemen’s
       continuance privilege, a municipality providing group accident and health insurance for its
       firefighters must provide for the election of continued group insurance coverage for the
       retirement or disability period of the firefighter. 215 ILCS 5/367f (West 2000). Pursuant to
       section 10 of the Act, however, if the firefighter is catastrophically injured while reasonably
       responding to an emergency, he receives a benefit above and beyond that provided for in the
       Illinois Insurance Code, namely that the municipality pays the health insurance premiums for
       the continued group insurance coverage of the injured firefighter and his family. Specifically,
       section 10 of the Act provides as follows:
                “(a) An employer who employs a full-time *** firefighter, who *** suffers a
            catastrophic injury or is killed in the line of duty shall pay the entire premium of the
            employer’s health insurance plan for the injured employee, the injured employee’s

                                                 -4-
            spouse, and for each dependent child of the injured employee until the child reaches the
            age of majority ***. The term ‘health insurance plan’ does not include supplemental
            benefits that are not part of the basic group health insurance plan. If the injured employee
            subsequently dies, the employer shall continue to pay the entire health insurance
            premium for the surviving spouse until remarried and for the dependent children under
            the conditions established in this Section. However:
                    (1) Health insurance benefits payable from any other source shall reduce benefits
                payable under this Section.
                                                   ***
                (b) In order for the *** firefighter *** or dependent children to be eligible for
            insurance coverage under this Act, the injury *** must have occurred as the result of the
            *** firefighter’s response to what is reasonably believed to be an emergency ***.
            Nothing in this Section shall be construed to limit health insurance coverage or pension
            benefits for which the *** firefighter, spouse, or dependent children may otherwise be
            eligible.” 820 ILCS 320/10 (West 2000).
¶ 16        In Krohe v. City of Bloomington, 204 Ill. 2d 392 (2003), the plaintiff was a firefighter
       employed by the City of Bloomington who was awarded a line-of-duty disability pension for
       injuries sustained in the line of duty. Id. at 394. Shortly thereafter, the plaintiff asked the City
       to continue paying his and his family’s health insurance premiums pursuant to section 10 of
       the Act (820 ILCS 320/10 (West 2000)), and the City denied his request. Krohe, 204 Ill. 2d
       at 394.
¶ 17        The supreme court recognized that the legislature had failed to define “catastrophic
       injury” and characterized the phrase as ambiguous. Id. at 395. Because the court determined
       the phrase to be ambiguous, it considered the legislative history and debates, which revealed
       that the legislature intended to define “catastrophically injured” as a police officer or
       firefighter who, due to injuries, was forced to take a line-of-duty disability. Id. at 398. Thus,
       the supreme court concluded that a “catastrophically injured” firefighter was synonymous
       with a firefighter who, due to injuries, had been forced to take a line-of-duty disability under
       section 4-110 of the Illinois Pension Code (40 ILCS 5/4-110 (West 2000)). Krohe, 204 Ill.
2d at 400.
¶ 18        The City argues that the definition of “catastrophic injury” in the Act, as enumerated by
       the supreme court in Krohe, does not comport with the commonly understood meaning, that
       the supreme court’s reliance upon legislative hearings was improper, that attempts to amend
       the Act reflect that the supreme court’s definition must be revised, that the supreme court’s
       definition results in a devastating economic impact upon municipalities, and that the supreme
       court’s definition could improperly encourage persons to seek line-of-duty disability
       pensions rather than to attempt to return to gainful employment.
¶ 19        The City’s arguments overlook the fact that we are required to follow the decisions of the
       Illinois Supreme Court. Rickey v. Chicago Transit Authority, 98 Ill. 2d 546, 551 (1983)
       (appellate court has no authority to overrule the supreme court or to modify its decisions);
       People v. Pruitt, 239 Ill. App. 3d 200, 209 (1992) (“we are obliged to follow decisions of our
       supreme court and of the United States Supreme Court”). “After the supreme court has

                                                   -5-
       declared the law with respect to an issue, this court must follow that law because only the
       supreme court has authority to overrule or modify its decisions.” Illinois Labor Relations
       Board v. Chicago Transit Authority, 341 Ill. App. 3d 751, 758 (2003).
¶ 20        Thus, we cannot overturn or modify the supreme court’s decision in Krohe by concluding
       that its definition of “catastrophic injury” does not comport with the commonly understood
       meaning, that its reliance upon legislative hearings was improper, that its definition must be
       revised, that its definition will result in economic devastation for municipalities, or that its
       definition will improperly encourage persons to seek line-of-duty disability pensions. We
       therefore reject the City’s contentions and conclude, pursuant to supreme court precedent,
       that the phrase “catastrophic injury” is synonymous with an injury resulting in a line-of-duty
       disability under section 4-110 of the Illinois Pension Code (40 ILCS 5/4-110 (West 2000)).
       Thus, because Pyle suffered an injury resulting in a line-of-duty disability pension and
       because neither party disputes that his injury occurred as a result of his response to an
       emergency, Pyle qualifies for the Act benefits.
¶ 21        The City also argues that the circuit court erred in determining that the Act benefits
       amounted to lifetime benefits. Pyle counters that the plain language of section 10(a) of the
       Act (820 ILCS 320/10(a) (West 2000)) clearly contemplates payment for the lifetime of the
       injured firefighter, and he argues that the circuit court therefore properly awarded him
       lifetime benefits.
¶ 22        Subsequent to Krohe, the supreme court determined that “under section 10(a) of [the
       Act], an employer’s obligation to pay the entire health insurance premium for an injured
       officer and his family attaches on the date that it is determined that the officer’s injury is
       ‘catastrophic’–that is, on the date it is determined that the injured officer is permanently
       disabled and therefore eligible for a line-of-duty disability pension.” Nowak v. City of
       Country Club Hills, 2011 IL 111838, ¶ 29. We are asked in this appeal to determine when
       the employer’s obligation ends.
¶ 23        We agree with Pyle that the plain language of section 10(a) of the Act contemplates the
       payment of benefits for the life of the employee. Section 10(a) of the Act states that if the
       employee dies, “the employer shall continue to pay the entire health insurance premium for
       the surviving spouse *** and for the dependent children.” 820 ILCS 320/10(a) (West 2000);
       accord 215 ILCS 5/367f(3) (West 2000) (the “disability period” of a fireman “means the
       period *** which begins on the day the fireman is removed from a municipality’s fire
       department payroll because *** the fireman’s disability is established *** and *** ends
       [upon] *** the fireman’s death or–if at the time of the fireman’s death the fireman is
       survived by a spouse who, in that capacity, is entitled to receive a surviving spouse’s monthly
       pension pursuant to Article 4 of the Illinois Pension Code–then the death or remarriage of
       that spouse”). We find no circuit court error on this basis.
¶ 24        However, we agree with the City that where, as in this case, the employee lives to
       become Medicare eligible, his benefits payable under the Act, i.e., the payment of premiums
       on his behalf, shall be reduced and may, in some cases, cease.
¶ 25        “In construing the meaning of a statute, the primary objective of this court is to ascertain
       and give effect to the intention of the legislature, and all other rules of statutory construction


                                                  -6-
       are subordinated to this cardinal principle.” Metzger v. DaRosa, 209 Ill. 2d 30, 34 (2004).
       “The plain language of the statute is the best indicator of the legislature’s intent.” Id. at 34-
       35. “When the statute’s language is clear, it will be given effect without resort to other aids
       of statutory construction.” Id. at 35.
¶ 26        Section 10(a) of the Act provides that “[h]ealth insurance benefits payable from any other
       source shall reduce benefits payable under this [s]ection.” 820 ILCS 320/10(a)(1) (West
       2000). Medicare benefits are guaranteed to working individuals in the United States who
       reach a designated retirement age and have paid Medicare taxes (42 U.S.C. § 1395c (2000)),
       and amount to “[h]ealth insurance benefits payable from any other source” (820 ILCS
       320/10(a)(1) (West 2000)). Accordingly, once Pyle reached age 65 and became Medicare
       eligible, the “benefits payable” under section 10(a) of the Act, i.e., the City’s payment of
       health insurance premiums on his behalf, were required to be reduced.
¶ 27        Pyle argues that the benefits payable to him cannot cease, however, because the plain
       language of section 10(a) requires that the benefits payable be “reduce[d],” not extinguished.
       If the City had been paying premiums for Pyle and his spouse, and only Pyle had become
       Medicare eligible, the benefits payable under section 10(a) of the Act would have been
       reduced only by the amount due for Pyle’s premium. The City would have continued to pay
       health insurance premiums for his spouse under the section’s conditions. However, because
       the City here paid premiums solely for Pyle, Pyle’s benefits were reduced in their entirety
       when he became eligible for Medicare benefits. The City was no longer required to pay the
       entire premium of the employer’s health insurance plan on his behalf. The plain language of
       the statute supports this conclusion.
¶ 28        As noted by the City, this construction is also consistent with the remaining provisions
       of section 10(a) of the Act. The employer is required to pay “the entire premium of the
       employer’s health insurance plan for the injured employee” and his family; yet, “[t]he term
       ‘health insurance plan’ does not include supplemental benefits that are not part of the basic
       group health insurance plan.” 820 ILCS 320/10(a) (West 2000). “Supplement” means
       “something added *** especially to make up for a lack.” Webster’s New Dictionary 648
       (2003).
¶ 29        Here, once Pyle became Medicare eligible, the circuit court’s order required the City to
       pay premiums for a health insurance plan that supplemented Medicare, conferring
       “supplemental benefits that are not part of the basic group health insurance plan” (820 ILCS
       320/10(a) (West 2000)), and the plain language of the statute does not require the City to pay
       premiums for these supplemental benefits. We reject Pyle’s contention that the supplemental
       Medicare plan, providing protection for copayments, deductibles, and other limits on
       payment, does not confer benefits to Pyle.
¶ 30        This construction is also consistent with section 367f of the Illinois Insurance Code. “It
       is axiomatic that statutes related to the same subject matter are to be read in conjunction.”
       People v. Cherry Valley Public Library District, 356 Ill. App. 3d 893, 897 (2005). As noted
       above, disabled firefighters who do not qualify for benefits pursuant to the Act may qualify
       for continuation of coverage pursuant to section 367f of the Illinois Insurance Code, the
       firemen’s continuance privilege, and pay the premiums for continued group insurance


                                                 -7-
       coverage. See 215 ILCS 5/367f (West 2000) (a city’s group accident and health insurance
       for firemen employed by the city shall provide “for the election of continued group insurance
       coverage for the retirement or disability period of each fireman who is insured under the
       provisions of the group policy on the day immediately preceding the day on which the
       retirement or disability period of such fireman begins,” with the fireman, his dependent, and
       spouse paying the premiums for the continued group insurance coverage). Pursuant to section
       367f:
            “If a person electing continued coverage under this Section becomes eligible for
            [M]edicare coverage, benefits under the group policy may continue as a supplement to
            the [M]edicare coverage upon payment of any required premiums to maintain the
            benefits of the group policy as supplemental coverage.” 215 ILCS 5/367f (West 2000).
¶ 31        When Pyle became Medicare eligible, the benefits under the City’s group insurance plan
       supplemented the Medicare coverage, and he had the option to pay for the City-approved
       supplemental coverage. Accordingly, as noted by the City, Pyle, as an Act-qualified
       employee who pays his own Medicare supplement premium, is put in a similar position as
       a noninjured retired firefighter, with both receiving pension benefits, Medicare benefits, and
       Medicare supplemental benefits. The Act-qualified employee is therefore put in the position
       he would have been in had he not been injured. The plain language of the Act and the Illinois
       Insurance Code does not support the conclusion that the City is obligated to pay premiums
       for Pyle’s supplemental Medicare coverage.
¶ 32        In sum, we find that the Act provides benefits beyond those provided in the Illinois
       Insurance Code. Pursuant to the Act, the City, rather than Pyle, was responsible for paying
       the insurance premium of its health insurance plan on Pyle’s behalf, until he became
       Medicare eligible. At that time, the group insurance benefits may continue as a supplement
       to the Medicare coverage but do not constitute the health insurance plan for which the City
       is liable to pay premiums on Pyle’s behalf. See 820 ILCS 320/10(a) (West 2000). Pyle may
       elect, however, to continue the supplemental Medicare coverage at his own cost. 215 ILCS
       5/367f (West 2000). Accordingly, we affirm the circuit court’s determination that Pyle was
       “catastrophically injured” as defined by Krohe, 204 Ill. 2d 392, and the circuit court’s
       determination that the City was required to pay Pyle’s health insurance premiums until 2008,
       when he became Medicare eligible. We reverse that portion of the circuit court’s order
       requiring the City to pay Pyle’s premiums to supplement his Medicare coverage after he
       attained age 65 in 2008.

¶ 33                                    CONCLUSION
¶ 34       For the foregoing reasons, the judgment of the circuit court of Madison County is
       affirmed in part and reversed in part, and the cause is remanded for further proceedings
       consistent with this opinion.

¶ 35      Affirmed in part and reversed in part; cause remanded.



                                                -8-